Exhibit Simmons Company Ratio of Earnings to Fixed Charges Successor Predeccessor For the Year Ended Dec. 29, 2007 For the Year Ended Dec. 30, 2006 For the Year Ended Dec. 31, 2005 For the Year Ended Dec. 25, 2004 For the Period from Dec. 20, 2003 through Dec. 27. 2003 For the Period from Dec. 29, 2002 through Dec. 19. 2003 Pre-tax income (loss) from operations $ 32.6 $ 72.0 $ 6.0 $ 35.3 $ (8.0 ) $ (42.9 ) Fixed charges: Interest expense and amortization of debt discount and financing costs 75.7 79.9 70.4 44.2 4.7 45.3 Rentals - 13% (1) 3.0 3.2 3.4 2.8 0.1 3.9 Total fixed charges 78.7 83.1 73.8 47.0 4.8 49.2 Earnings before income taxes and fixed charges $ 111.3 $ 155.1 $ 79.8 $ 82.3 $ (3.3 ) $ 6.3 Ratio of earnings to fixed charges (2) 1.41 x 1.87 x 1.08 x 1.75 x (A) .13 x (1) The percent of rent included in the calculation is a reasonable approximation of the interest factor in the Company's operating leases. (2) Earnings were insufficient to cover fixed charges in predecessor period 2003 by $42.9 million. (A) In successor period 2003 the Company's earnings were insufficient to cover fixed charges. We would need an amount equal to $8.0 million to cover this deficiency.
